Citation Nr: 1236646	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  11-08 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Legal entitlement to payment from the Filipino Veterans Equity Compensation (FVEC) fund.  

2.  Entitlement to service connection for bilateral hearing loss, arthritis, heart disease, and residuals of a cerebrovascular accident.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The appellant was inducted into the U.S. Armed Forces - Far East in September 1941.  He was held as a prisoner of war from April 1942 to September 1942.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July and August 2010 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2011, the Veteran testified at the Honolulu, Hawaii, VA RO before a Decision Review Officer.  In September 2012, he testified at the same RO before a Veterans Law Judge.  Transcripts of both hearings have been added to the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss, arthritis, heart disease, and residuals of a cerebrovascular accident are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Legal entitlement to a one-time payment from the FVEC fund is barred as a matter of law as the appellant has forfeited all rights, claims, and benefits administered by VA.


CONCLUSION OF LAW

A one-time payment from the FVEC fund is denied as a matter of law.  38 U.S.C.A. §§ 501(a), 6104 (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.1 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the appellant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the appellant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the appellant about the information and evidence that VA will seek to provide; and (3) inform the appellant about the information and evidence he is expected to provide.  

Nevertheless, in Manning v. Principi, 16 Vet. App. 534 (2002) (citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc)), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  In the case at hand, the appellant has been found to have forfeited all rights, claims, and benefits administered by VA.  Under the circumstances, there is no possibility that the appellant's claim for benefits might be substantiated.  Accordingly, further consideration of the provisions of the VCAA is not necessary in this case.  

In the circumstances of this case, a remand to have the RO take additional action would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to a claimant are to be avoided).  The VA has satisfied any obligation to notify and assist the claimant in this case.  Further development and further expending of VA's resources is not warranted.  Thus, adjudication of this issue at this time is warranted.  

The appellant seeks a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009 (Act), Pub. L. No. 111-5, Section 1002.  In order to qualify for the benefit, there must be affirmative evidence that the claimant is a "veteran" for the purpose of benefits administered by VA, which requires that the claimant have qualifying military service.  

Section 1002(d) of the Act provides that a person is eligible for the payment if he or she had qualifying service defined as service before July 1, 1946 in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces; and was discharged or released from service under conditions other than dishonorable.  

In the present case, VA's Compensation and Pension Service determined in June 1994 that the appellant had forfeited all rights to VA benefits for aiding an enemy of the United States pursuant to 38 U.S.C.A. § 6104(a).  This section provides that any person shown by evidence satisfactory to the Secretary to be guilty of mutiny, treason, sabotage, or rendering assistance to an enemy of the United States or its allies shall forfeit all accrued or future gratuitous benefits under the laws administered by the Secretary.  38 U.S.C.A. § 6104(a)  (West 2002 & Supp. 2010).  The appellant was found to have served as a member of the Bureau of Constabulary, an organization which was sponsored and controlled by Japanese occupational forces in the Philippines.  The June 1994 decision was not appealed by the appellant, became final, and remains in effect.  As such, it is binding upon the Board.  

Inasmuch as the appellant's forfeiture of VA benefits remains in effect, it constitutes a statutory bar to his receipt of any VA benefits, to include benefits from the Filipino Veterans Equity Compensation Fund.  See 38 U.S.C.A. § 6104.  Accordingly, his claim for such benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appellant is advised that if he wishes to challenge the June 1994 forfeiture decision, he needs to file a claim to that effect with the appropriate VA office.  


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.  


REMAND

The appellant has also filed a claim seeking entitlement to service connection for bilateral hearing loss, arthritis, heart disease, and residuals of a cerebrovascular accident.  Such benefits were denied within a July 2009 letter.  In March 2010, the Veteran filed a document entitled "Notice of Disagreement" which generally expressed disagreement with the basis of the July 2009 denial.  The Board construes this notice of disagreement to encompass both the July 2009 denial of service connection, as well as the August 2009 denial of a one-time payment from the Filipino Veterans Equity Compensation Fund, the issue decided above.  The RO has yet, however, to issue the appellant a statement of the case regarding his service connection claims for bilateral hearing loss, arthritis, heart disease, and residuals of a cerebrovascular accident.  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Issue the Veteran and his representative a statement of the case on the issues of entitlement to service connection for bilateral hearing loss, arthritis, heart disease, and residuals of a cerebrovascular accident.  If and only if these issues are perfected for appellate review should they be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


